Citation Nr: 1425625	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1954 to January 1957. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board most recently remanded the above-cited issues in July 2013.  Some of the requested actions were taken and the case has since been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scoliosis of the lumbar spine is a congenital defect, and the preponderance of the evidence is against finding that such defect was subject to superimposed disease or injury in service, or that any other current low back disorder is otherwise etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back disability, to include scoliosis, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Attempts were made to retrieve records from the Social Security Administration (SSA), but the SSA indicated that all records pertaining to the Veteran had been destroyed.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examinations in February 2013 and March 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's back disorder was congenital and was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the March 2014 VA examination and report; the association of 1974-1990 VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2013).  However, VA's General Counsel has held there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his preexisting back disorder was aggravated during his period of active duty.  He maintains that his duties of loading ammo and being in tight places aggravated his back disorder.  

A review of the Veteran's service treatment records does not show any notations of a preexisting back disorder at enlistment.  Further review shows no in-service treatment for complaints of any back problems or increased back symptoms.  Post-service VA treatment records show mild degenerative changes of the spine in 1990.  

The Veteran was afforded a VA examination of the spine in April 2012, during which the examiner diagnosed congenital scoliosis.  The examiner opined that the Veteran's back disorder was less likely than not related to his military service.  In reaching this conclusion, the examiner noted that the Veteran had adolescent scoliosis and no additional back injury during service.  The examiner noted that the Veteran had a post-service injury to his back in the 1970s while working in a steel plant and has experienced chronic back pain since that time.  

In February 2013, the Veteran underwent another VA examination of the spine, during which his scoliosis diagnosis was confirmed.  The Veteran reported that he had some type of back injury in the 1960s while working in a steel plant, but denied any in-service injury to his spine.  Following review of the claims file, interview, and examination of the Veteran, the examiner opined that the Veteran's back disorder is less likely than not related to his period of active duty.  In reaching this conclusion, the examiner noted that the Veteran has severe degeneration of his back with degenerative joint disease, and there is no specific in-service history that would have led to this type of back disorder.  The examiner opined that the Veteran's current back disorder is more likely due to aging and multifactorial degenerative changes.  

Following review of the newly received VA treatment records dated from 1974 to 1990, the Veteran was afforded another VA spine examination in March 2014.  The examiner opined that the Veteran's back disorder clearly and unmistakably preexisted service and was not aggravated by its natural progression by and event, injury, or illness.  In reaching this conclusion, the examiner not that there were no specific injuries reported by the Veteran during service that would constitute aggravation.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder either on a direct or preexisting with aggravation basis.  

It is clear from the record that the Veteran has a current low back disability.  As noted above, the Veteran contends that this disability was either due to or aggravated by active duty.  Based on the evidence of record, the Board concludes it was not.

In this case, there is competent and credible evidence that the Veteran's scoliosis constitutes a congenital defect of the spine and did not result in any additional disorders of the spine.  The Board finds the April 2012, February 2013, and March 2014 VA opinions of significant probative value.  These opinions were based on review of the claims file, including the Veteran's contentions, physical examination of the Veteran, and diagnostic testing.  The April 2012 and February 2013 examiners essentially concluded that the Veteran's scoliosis was congenital (described as adolescent scoliosis).  The examiners found no evidence of objective worsening of the scoliosis during service, nor was he treated for any additional back disorders or injuries during service.  In short, although the medical professionals considered the Veteran's reports of ongoing pain in the low back with onset in the 1960s or 1970s, neither examiner found evidence that a superimposed disease or injury was at least as likely as not related to his service.  In light of these opinions, the Board concludes that the Veteran has scoliosis of the spine that is a congenital defect, and that the presumption of soundness does not apply to such defect.  Even if the Veteran's scoliosis was not considered a defect, the preponderance of the evidence is against showing that any preexisting back disability was aggravated during military service.  The Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record.  

The Board acknowledges the Veteran's assertions that he developed a low back disability due to loading ammo and working in tight spaces.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even though a lay person is generally competent to describe experiencing a continuity of symptomatology since service that lay person is not necessarily competent to link the continuous symptomatology to a specific current condition or aggravation of that current condition or otherwise attribute such problems to a superimposed injury or disease.  See generally, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In this instance, therefore, the Veteran, as a layperson, may be competent to report his history of symptoms and current complaints, but he has not been shown to be capable of making medical conclusions, especially as to such as determining the nature and etiology of the underlying disabilities responsible for his ongoing low back problems.  The Board finds his current representations especially problematic given the service treatment records, which do not support his contention of a continuity of back problems since service, and his clear reports of a post-service occupational injury to the back while working in a steel mill.  Moreover, the Veteran reported to the 2012 and 2013 VA examiners that he did not have a specific back injury during service.  

In light of the above, the Board ascribes far more weight to the conclusions of the April 2012, February 2013, and March 2014 medical professionals who concluded that the Veteran's current low back disability was less likely as not related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Finally, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

In summary, the preponderance of the evidence indicates that the Veteran's scoliosis is a congenital defect that was not subject to superimposed disease or injury in service, and no current low back disability is otherwise related to service.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a back disorder is denied.  


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the issues of entitlement to service connection for hypertension and bilateral shoulder disorder.

In the July 2013 remand, the Board requested that following receipt of any VA treatment records dated from 1974 to 1990, a supplemental opinion should be provided with respect to the bilateral shoulder disability claim.  In November 2013, these outstanding records were received.  Then, the Veteran was afforded a VA examination in March 2014, during which the examiner opined that the Veteran's bilateral shoulder disorder was unlikely caused by service.  He did not, however, provide a rationale for the opinion as to direct service connection.  As such, the March 2014 opinion is inadequate and a new opinion must be obtained.

With respect to the Veteran's hypertension claim, the Veteran was afforded a VA examination in December 2013.  The examiner indicated that there was not clear and unmistakable evidence that the Veteran's hypertension preexisted service.  As such, he is presumed sound.  The examiner only provided an opinion with respect to whether hypertension was aggravated during active duty.  This opinion, although detailed, is incomplete and inadequate for purposes of determining the etiology of the Veteran's hypertension.  As such, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file, including any evidence in electronic format, should be forwarded to the March 2014 examiner for a supplemental opinion.  The examiner is asked to review the newly received VA treatment records dated from 1974-1990, and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed bilateral shoulder disorder was caused or aggravated by his military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  The Veteran's claims file, including any evidence in electronic format, should be forwarded to the December 2013 VA examiner for a supplemental opinion.  It is noted that the Veteran is presumed to have been sound upon enlistment into the military as there is not clear and unmistakable evidence that the Veteran's hypertension preexisted service.  Following review of the claims file, the examiner is asked to provide the following opinions:
	
(a) Did the Veteran have blood pressure readings consistent with a diagnosis of hypertension during service?

(b) If not, is the notation of high blood pressure at service separation a precursor to any later-diagnosed hypertension?

The examiner should provide a complete rationale for any opinions provided.

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


